United States Court of Appeals
                      For the First Circuit


No. 18-1313

                           TARA J. ROY,

                      Plaintiff, Appellant,

                                v.

    CORRECT CARE SOLUTIONS, LLC; STATE OF MAINE DEPARTMENT OF
      CORRECTIONS; RODNEY BOUFFARD, individually; TROY ROSS,
                           individually,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Jon D. Levy, U.S. District Judge]


                              Before

                    Lynch, Stahl, and Barron,
                         Circuit Judges.


     John P. Gause, with whom Eastern Maine Law, LLC was on brief,
for appellant.
     Gail S. Coleman, with whom James L. Lee, Deputy General
Counsel, Jennifer S. Goldstein, Associate General Counsel, and
Elizabeth E. Theran, Assistant General Counsel, were on brief, for
the Equal Opportunity Employment Commission, amicus curiae.
     Barbra L. Archer Hirsch on brief for Maine Human Rights
Commission, amicus curiae.
     Melinda J. Caterine, with whom Littler Mendelson, P.C. was on
brief, for appellee Correct Care Solutions, LLC.
     Valerie A. Wright, Assistant Attorney General, with whom
Susan P. Herman, Deputy Attorney General, and Janet T. Mills,
Attorney General of Maine, were on brief, for appellees State of
Maine Department of Corrections, Bouffard, and Ross.


                        January 28, 2019



	
            LYNCH, Circuit Judge.            This case raises important issues

about employer liability for a hostile work environment created by

third parties and about non-employer liability for employment-

related discrimination under the Maine Human Rights Act (MHRA).

We articulate here the rules which govern these claims.

            Tara Roy, the plaintiff, worked as a nurse, employed by

Correct Care Solutions, LLC (CCS), at a Maine Department of

Corrections (MDOC) prison.             After MDOC revoked her prison security

clearance and CCS terminated her employment in October 2014, Roy

sued three sets of defendants: CCS, the MDOC, and two individuals,

the   prison's        warden    and    deputy      warden.    She    alleged       that

discrimination and sexual harassment by the prison's corrections

officers made her work environment hostile and that she was

retaliated      against        for    complaints      about   the    hostile       work

environment and for other whistleblowing.

            Specifically, Roy alleged that CCS violated Title VII

and   § 4572    of     the    MHRA    by   not   responding   adequately      to   her

complaints about the hostile work environment and by retaliating

against     her      in      terminating     her     employment     for   protected

complaints.          Her claims against MDOC under § 4633 of the MHRA

alleged that MDOC interfered with her MHRA-protected right to work

free from discrimination and that MDOC's revocation of her security

clearance      was    unlawful       retaliation.      Finally,     against    Rodney

Bouffard, the warden, and Troy Ross, the deputy warden, Roy brought


                                           - 3 -
claims   under   42   U.S.C.   § 1983   for    violations   of    the    Equal

Protection Clause and the First Amendment.

           The   district   court    granted   summary   judgment       to    all

defendants on all claims.      See Roy v. Correct Care Solutions, LLC,

321 F. Supp. 3d. 155, 160 (D. Me. 2018).         We reverse as to CCS and

MDOC and affirm as to Bouffard and Ross.

           After an overview of the facts, we first explain that a

jury could find that Roy's work environment was discriminatorily

hostile.   Having established this, we proceed to examine liability

for each defendant.     We reverse summary judgment for MDOC, first

deciding an unresolved question of Maine law about the scope of

§ 4633 non-employer liability for workplace harassment and then

finding disputes of material fact.            Next, in reversing summary

judgment for CCS, we explain that an employer can be liable for a

hostile work environment created by non-employees as long as the

employer knew of the harassment and failed to take reasonable steps

to address it.   A jury could find CCS liable for failing to protect

Roy from the harassment, as well as for retaliation.             Finally, we

affirm summary judgment for the warden and deputy warden.                    Ross

and Bouffard receive qualified immunity, as reasonable officials

could have believed on these facts that no equal protection or

First Amendment violations occurred.




                                    - 4 -
                                 I.

           We present the facts in the light most favorable to Roy

and draw all reasonable inferences in her favor, as we must at

summary judgment.   Pippin v. Boulevard Motel Corp., 835 F.3d 180,

181 (1st Cir. 2016).

           Under a contract with MDOC, CCS operates and staffs the

medical facility at the Maine State Prison (MSP) in Warren, Maine.

In August 2012, CCS hired Roy to work as a licensed practical nurse

at the MSP, where the medical facility consists of an infirmary

and a clinic.   Roy worked in the clinic, and primarily interacted

with the prison's corrections officers when they brought inmates

in for treatment.      As a safety measure, two officers were also

specifically assigned to the medical facility, one to the clinic

and one to the infirmary.

           In late 2012, Davis Snow, the officer assigned to the

clinic, made sexual jokes and degrading comments about women to

Roy and made physical contact with Roy on two occasions.    Snow's

remarks were "constant[]."     He said, for example, "don't worry,

it's because you are blonde.     You wouldn't understand," and, "I

wouldn't expect someone like you to understand how things are

done."   Snow also once squeezed and twisted Roy's wrist until she

dropped to her knees in pain.    And he once bent her over a chair

and spanked her.




                                - 5 -
          Roy complained to her CCS supervisors and MDOC about

Snow in early 2013.    After MDOC investigated these complaints,

Snow was reassigned, away from the medical facility.

          About a year later, in the spring of 2014, Roy began

working with Donny Turner, who was often the corrections officer

assigned to the medical clinic.     Turner, like Snow, "constantly"

made derogatory jokes and comments about women.     He said, "[W]hy

do we have females when . . . men do everything," and that a

woman's "job is to be at home."    Turner continued his remarks even

after Roy told him that his comments were not funny.

          On June 20, 2014, Roy filed an Incident Report about

Turner's degrading comments.       The report also complained that

Turner's behavior created health and safety risks.    Roy explained

that Turner sometimes ignored her, left her alone in exam rooms

with inmates, and did not respond to her requests to bring sick or

injured inmates to the clinic.

          CCS employees were instructed to fill out MDOC Incident

Reports to provide information about any disruptions in the work

of the clinic involving corrections officers.        CCS says that

reports by its employees about MDOC officers were usually submitted

to CCS supervisors Elisabeth Lamson, CCS's administrator at the

prison, and Robin Cross-Snell, the prison's head nurse.    CCS also

says that such reports were then referred to MDOC within a day or




                                 - 6 -
two for investigation, but the record suggests that this was not

always done.

             Outside    of     this        formal    Incident       Report    process,

Bouffard, the warden, and Ross, the deputy warden for operations,

had   frequent     contact     with        Cross-Snell     and    Lamson.     The        CCS

supervisors attended the prison's daily operations briefings, and

Lamson    routinely     spoke     informally        with    MDOC    officials          about

concerns related to the medical facility.

             Roy's    report     on    Turner      went    to    Lamson,    and    Lamson

believes she may have spoken with Turner about the report.                              But

she did not bring the issue to his supervisors, and there is no

evidence that it was ever referred to or investigated by MDOC.

             Turner's behavior around Roy escalated after Roy filed

the Incident Report about him.                Turner often left Roy alone with

inmates, was frequently absent from his post in the clinic, talked

down to Roy, and worked slowly or ignored Roy when she needed

something.    It is considered a security risk for an officer at the

medical facility to leave his post, particularly when inmates are

around.

             Roy     continued        to     complain      about    Turner        to     her

supervisors, in person and by email.                For example, on July 23, 24,

and 31, 2014, Roy emailed Lamson saying that Turner was absent

from his post in the clinic for as long as twenty minutes while

inmates were there.       Lamson forwarded at least one of Roy's emails


                                           - 7 -
about   Turner      to    MDOC,      but   there     is    no    evidence    that    MDOC

investigated or acted on these reports by Roy about Turner, or

that CCS ever followed up.

              In   early       August   2014,    Roy      emailed   Lamson       about    an

incident with Officer Ernest Parrow.                      When Roy reminded Parrow

about the proper procedure for bringing sick inmates to the clinic,

Parrow told Roy to "stop being a bitch."                        He added that he now

understood why people hated her.                Later that month, on August 26,

Roy sent an Incident Report to Cross-Snell stating that she had

called Parrow to ask him to bring an inmate to the clinic to sign

a form and that Parrow had responded by again calling her a "bitch"

and then hanging up on her.

              Along with this August 26 Incident Report, Roy provided

to CCS several sexually explicit text messages that Parrow had

sent her earlier that summer.                Parrow, who had previously had a

brief romantic relationship with Roy, texted her, "There is still

a thing or two I didn't get to do to ya," and "if you want me to

bend    you    over      let    me   know."        Roy     responded,       "U    have    a

[girlfriend]!!!" to the first message and ignored the second.                            She

told Cross-Snell that Parrow was angry with her in part because

she had rejected his advances.

              Cross-Snell        verified     that     Parrow     had   called      Roy   a

"bitch" twice and wrote an Incident Report, which she sent to MODC;

CCS also gave MDOC the text messages between Parrow and Roy.                        CCS's


                                           - 8 -
regional     vice     president,    John     Newby,       who   supervised       Roy's

supervisors, learned that Parrow had called Roy a "bitch" twice

and, on August 28, spoke with Ross, the deputy warden, about it.

Ross says he then investigated Parrow's behavior, in part by

reviewing the explicit text messages.                 Because of the alleged

name-calling,         Ross     talked      to      Parrow       about      workplace

professionalism.

             The text messages from Parrow reviewed by CCS and MDOC

also showed an exchange between Parrow and Roy on July 16, 2014,

in which Parrow said Roy was "being a shit" after Roy refused to

share with him medical information that he wanted about an inmate.

Roy said that the information, an inmate's prescribed medications,

was confidential by statute and that Parrow was not authorized to

receive it.

             Parrow    was    not   the     only    officer      asking    Roy     for

confidential medical information.                 Throughout July and August

2014, Roy complained to her supervisors that she and other medical

staff   were    getting      frequent     calls    from     corrections    officers

requesting     confidential     information.          She    said   that    officers

responded to her refusals to share it by calling her names,

yelling, hanging up on her, and threatening to file grievances

against her.        At least four times during the summer of 2014, she

emailed her supervisors reporting specific incidents.                      Roy says

nothing was done by CCS or MDOC.


                                        - 9 -
             Roy also says that by mid-August multiple corrections

officers showed daily hostility toward her.              Several of these

officers, including Parrow, Snow, Paul Dever, and Paul Garrido,

also filed Incident Reports complaining about Roy.            For example,

Snow filed a report stating that Roy had yelled at him.             To Roy,

the officers' hostility and the filed Incident Reports constituted

retaliation against her for her complaints about Snow, Turner,

Parrow, and their requests for confidential medical information.

At her deposition, Roy said, "[W]ith the officers, when one is

upset with somebody, they all are."

             Lamson and Cross-Snell met with Roy on August 14 about

the reports filed about her.        Roy told her supervisors that the

reports were false or exaggerated.          Lamson and Cross-Snell warned

Roy that she "could be moved to another department" if her behavior

did   not    change.   At   that    point     in   August,   CCS   obviously

contemplated that it could move Roy to a different job within CCS.

Weeks later, CCS's position changed, as we describe below.

             On September 12, Garrido told Roy that Officer Curtiss

Doyle had said to him that an inmate needed to get sick so that

the ensuing emergency medical call would "get Tara off her fat

lazy ass."    Roy filed another Incident Report that day saying that

she viewed this comment as sexual harassment.           MDOC investigated

the incident in late September, days before Roy's employment was

terminated.


                                   - 10 -
             Also on September 12, Roy emailed the CCS human resources

specialist, copying Cross-Snell, Lamson, and their supervisor

Newby, asking for a transfer to a different CCS facility "d[ue] to

the fact that I currently feel that my work site is bo[]rd[er]ing

on a hostile work environment."      The record shows no response to

Roy's email, and Roy does not remember getting one.

             That same week, Officer William DeGuisto messaged Roy on

Facebook to say, "You['re] lucky [Officer Paul] Dever is out on

admin leave[.]     He was trying hard to get you fired."     When Roy

asked for more information, DeGuisto told her that Dever "fucking

complained to everyone you were picking on Turner and trying to

get him fired" and that Dever "wrote a few reports on you."      When

Roy said that Dever "does [not] have ANY reason to write reports

on me," DeGuisto offered, "He says you have fucked everyone in the

prison."

             DeGuisto then asked in a Facebook message if he could

call Roy, but she replied she would "rather not" give him her phone

number.    A few days later, he asked again if he could call her,

and added, "Please try to smile at my window and not look at me

like I'm the enemy."     Four days after that, DeGuisto messaged her:

"Another report written against you today!!! And you still act

like you mad at my window[.]      See you, I UN FRIEND YOU Tired of

attitude."




                                 - 11 -
           Roy filed an Incident Report about DeGuisto's Facebook

messages, attaching the exchange about Dever and the later requests

to call her.    Lamson passed the report to her supervisor, Newby,

and planned to discuss the report with Bouffard, the warden.

Although MDOC says that it reviewed the allegations, Bouffard and

Ross explained at their depositions that they did not act on the

complaint because the interaction occurred on Facebook.                  Even

though Roy and DeGuisto's messages were about what Roy, DeGuisto,

and Dever had done, said, and heard in the workplace, in Ross's

view, "The Facebook stuff, that's off-duty stuff.                 We don't do

much with that."         Similarly, Bouffard called the conversation

"something that was going on in their own private lives."

           After Roy filed the Incident Report about DeGuisto,

Lamson spoke to Roy about all the Incident Reports she had filed.

What happened at the meeting is disputed.          As Roy remembers it,

Lamson told Roy that she should not write any more reports about

corrections officers because Ross was upset with Roy's frequent

complaints.     As Lamson remembers it, she told Roy "that the

report[s Roy files] should be of substance."

           About two weeks later, on September 26, 2014, Roy and

another nurse, Vanessa Reed-Chapman, were working in the clinic

when Officer King was the correctional officer assigned to the

clinic   and   Officer    Snodgrass   was   assigned   to   the    infirmary.

(Turner was usually the officer assigned to the clinic, rather


                                  - 12 -
than King, and Snodgrass's typical assignment was the front desk.)

At about 10:00 that morning, a member of the medical staff was

called to a medical emergency elsewhere in the prison.     Protocol

required the officer assigned to the infirmary to accompany the

medical staff member, as the infirmary could be locked to secure

the inmates there.   That day, however, King was asked to respond

to the call instead of Snodgrass.

           After King left, Roy and Reed-Chapman, who were then

alone with three inmates in the medical clinic, called Snodgrass

three times to come over from the infirmary.   If the medical clinic

officer was away, the infirmary officer was supposed to secure the

infirmary and come to the clinic.      Surveillance footage shows

Snodgrass asleep at his desk and unresponsive to the nurses' calls.

Eventually, Snodgrass did come over.

           Lamson learned of this incident from both Roy and Reed-

Chapman and called MDOC's Captain Melquist, who came to the clinic

to speak with the nurses.   Roy and Reed-Chapman each told Melquist

that the officer on duty in the clinic, King, had responded to a

call, that King had left Roy and Reed-Chapman with prisoners and

without a corrections officer, and that the infirmary officer on

duty, Snodgrass, did not arrive to cover the clinic for fifteen

minutes.

           Although Melquist told Roy and Reed-Chapman to file

Incident Reports, Roy did not do so because of what Lamson had


                              - 13 -
told her about Ross not wanting Roy to file more reports.                    Reed-

Chapman did file an Incident Report, writing that King left at

"Approx 10[:]00" with "3 inmates still present in clinic with NO

Supervision By DOC."         She continued, "[O]fficer did eventually

come to clinic @ 10[:]15.         Safety Risk."

              Surveillance      footage     shows   a      different    officer,

Therrien, in the clinic thirty seconds after King left.                The video

does    not   show   Therrien    assuming    King's     duties   or    his   post.

Therrien was there letting inmates in and out of the clinic.                   The

video also shows Snodgrass arriving about six minutes after King

left.     Either Therrien or Snodgrass is on camera in the clinic for

all but one minute and forty-nine seconds of the fifteen minutes

after King left.      (MDOC says that Therrien never left the clinic,

and only occasionally left the view of the camera.)

              That same afternoon, Lamson and Cross-Snell met with

Captain       Melquist,   Ross,     and      the    MDOC     human     resources

representative.       At the meeting, the captain expressed concern

about the discrepancies between the surveillance video and Roy and

Reed-Chapman's statements about being unattended for approximately

fifteen minutes.      Ross then said that he was frustrated that Roy

was involved in so many investigations, adding that he wanted to

"gate-close" Roy -- that is, to revoke Roy's security clearance.

Ross later said that he wanted to do this in part because of "any

[reports] that she may have been involved in."


                                    - 14 -
           The CCS Team Member Manual provides that employees like

Roy are expected to maintain prison security clearances.         At the

MSP, clearances were controlled by MDOC, and Bouffard was the

ultimate decisionmaker.

           Although CCS was aware after the meeting that Roy's

security clearance was in limbo, there is no evidence that CCS had

any discussions with MDOC about Roy after September 26.         CCS did

place Roy on "temporary suspended leave" that day.          Newby, the

regional vice president, told Roy that he knew she had done nothing

wrong and that the leave was merely a cooling off period.            The

leave was not temporary.

           A week later, on October 2, 2014, Bouffard emailed Newby

stating, "Effective immediately as a result of misconduct nurse

Tara Roy will no longer be allowed entrance to the facility.

Specifically, she misrepresented the truth and subsequently failed

to follow a directive."          Bouffard made this decision without

speaking to Roy or Reed-Chapman about the September 26 incident.

Indeed, aside from the captain, who spoke to Roy and Reed-Chapman

on September 26, no one at MDOC inquired of them about their

version of events.

           MDOC did not revoke Reed-Chapman's security clearance,

although    she   had     made     the     same   representations,    or

"misrepresent[ations]," as Roy.      At deposition, Bouffard explained

that he chose not to revoke Reed-Chapman's clearance because she


                                  - 15 -
was a new employee who "took direction" from Roy.                         At the time,

CCS did not ask MDOC to explain the discrepancy, nor did CCS

discipline Reed-Chapman.

             CCS terminated Roy's employment the day MDOC revoked her

clearance.        Lamson told Roy that she could no longer work at the

MSP because of the loss of her clearance and that CCS had no

openings     at     other    facilities.           CCS's      two    other    sites     in

Maine --   the         Androscoggin       County   Jail      and    the   Two    Bridges

Jail -- were not MDOC facilities and had security clearance systems

separate from the MSP's.               Later, Lamson admitted that she had not

looked into and did not actually know on October 2 whether CCS had

openings at these facilities.

                                            II.

             We start with Roy's allegations that she was subjected

to a hostile work environment in violation of Title VII, the MHRA,

and the Equal Protection Clause.              This allegation is an essential

ingredient        of    Roy's     sexual     harassment       claims      against       all

defendants.        We conclude that a reasonable jury could find that

Roy's work environment was hostile, and we turn in later sections

to the liability of each defendant.

             A    hostile       work    environment     is    one    "permeated        with

discriminatory          intimidation,       ridicule,        and    insult,     that    is

sufficiently severe or pervasive to alter the conditions of the

victim's employment."            Harris v. Forklift Sys. Inc., 510 U.S. 17,


                                          - 16 -
21 (1993) (internal quotations and citations omitted).       To succeed

on a hostile work environment claim under Title VII, a plaintiff

must establish six elements:

           (1) that she (or he) is a member of a protected
           class; (2) that she was subjected to unwelcome
           sexual harassment; (3) that the harassment was
           based upon sex; (4) that the harassment was
           sufficiently severe or pervasive so as to
           alter the conditions of plaintiff's employment
           and create an abusive work environment;
           (5) that sexually objectionable conduct was
           both objectively and subjectively offensive,
           such that a reasonable person would find it
           hostile or abusive and the victim in fact did
           perceive it to be so; and (6) that some basis
           for employer liability has been established.

O'Rourke v. City of Providence, 235 F.3d 713, 728 (1st Cir. 2001)

(citing Faragher v. City of Boca Raton, 524 U.S. 775, 787-89

(1998)).    A hostile work environment claim under the MHRA is

"concurrent with Title VII."     Watt v. UniFirst Corp., 969 A.2d
897, 903 (Me. 2009).   At issue now are whether the harassment was

based upon sex and whether it was sufficiently severe or pervasive.

Later, we discuss the bases for liability.1




     1    The other elements are not genuinely contested.     CCS
does offer a one-paragraph argument on appeal that Roy was not
subjectively offended. This argument is not well developed, and
is waived. United States v. Zannino, 895 F.2d 1, 17 (1st Cir.
1990). Nor is the argument convincing. Roy repeatedly asked the
corrections officers to stop their behavior and made formal
complaints to her supervisors and MDOC, including a request to be
transferred.



                               - 17 -
          The   district   court    concluded     that    a   hostile   work

environment did not exist.2    In ruling that much of the conduct

Roy alleged was not based upon her sex and that the harassment she

experienced was not sufficiently severe or pervasive, the district

court applied an erroneous legal standard and also erroneously

resolved material disputes of fact.        See Roy, 321 F. Supp. 3d at

166-68.

          Roy must show that a jury could find the harassment she

experienced "was based in part on her" sex.        Franchina v. City of

Providence, 881 F.3d 32, 54 (1st Cir. 2018).            The district court

erred when it suggested that Roy's sex must be the but-for cause

or even the sole cause of each alleged harassing incident.              Roy,

321 F. Supp. 3d at 167.    The Supreme Court has squarely rejected

these standards for hostile work environment claims.             See Univ.

of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013) ("It

suffices . . . to show [on a hostile work environment claim] that

the   motive    to   discriminate    was    one    of     the   employer's



      2   Roy has also appealed the district court's determination
that the allegations about Snow were untimely. "This is a question
that need not be resolved here, as" none of Roy's Title VII or
MHRA claims "turn[] on it." Maher v. Mass. Gen. Hosp. Long Term
Disability Plan, 665 F.3d 289, 301 (1st Cir. 2011).
          Even so, the allegations against Snow may be considered
as "relevant background evidence to show that discriminatory
animus motivated the acts that occurred within" the statutory time
windows. Malone v. Lockheed Martin Corp., 610 F.3d 16, 22 (1st
Cir. 2010) (citing Rathbun v. Autozone, Inc., 361 F.3d 62, 76 (1st
Cir. 2004)).


                               - 18 -
motives . . . ."); Price Waterhouse v. Hopkins, 490 U.S. 228, 240

(1989) (plurality opinion) ("To construe the words 'because of' as

colloquial     shorthand   for   'but-for     causation' . . . is   to

misunderstand them.").3

             Much of the abuse Roy experienced was undoubtedly based

on her sex: Turner made constant derogatory comments about women;

DeGuisto pestered her for her phone number in Facebook messages

and conveyed that Dever was spreading rumors that she had "fucked"

everyone in the prison;4 and Parrow sent her graphically sexual

text messages.     The district court erred in disregarding three

other allegations that it viewed as insufficiently "connected to

Roy's sex."    Roy, 321 F. Supp. 3d at 167.


     3    The Maine case cited by the district court is not to the
contrary. See Roy, 321 F. Supp. 3d at 167 (citing Bowen v. Dep't
of Human Servs., 606 A.2d 1051, 1053-54 (Me. 1992)). That case
said that but-for causation "would be sufficient" under the MHRA,
not that proof of but-for causation was necessary.     Bowen, 606
A.2d at 1053 (emphasis added).
     4     CCS argues in a footnote that DeGuisto's Facebook
messages should be disregarded because they occurred outside of
work. But, as we have said before, "Courts . . . permit evidence
of non-workplace conduct to help determine the severity and
pervasiveness of the hostility in the workplace as well as to
establish that the conduct was motivated by gender." Crowley v.
L.L. Bean, Inc., 303 F.3d 387, 409 (1st Cir. 2002). Furthermore,
it is not clear at all that Facebook messages should be considered
non-workplace conduct where, as here, they were about workplace
conduct, including Dever's reports and rumors, and were sent over
social media by an officer who worked in Roy's workplace.       Cf.
Feminist Majority Found. v. Hurley, 911 F.3d 674, 688-89 (4th Cir.
2018) ("[W]e cannot conclude that [a university] could turn a blind
eye to the sexual harassment that pervaded and disrupted its campus
solely because the offending conduct took place through
cyberspace.").


                                 - 19 -
           First, there is no doubt that a jury could find that

Parrow calling Roy a "bitch" was connected to her sex.     It does

not matter whether Parrow was motivated by "anger resulting from

the breakup of their previous romantic relationship," as the

district court emphasized.   Id. at 168.    To distinguish between

harassment motivated by sex and harassment motivated by anger after

a break up, as the district court did, "establishes a false

dichotomy" between Roy's sex and Parrow's romantic interest in

her, which are "inextricably linked."   Forrest v. Brinker Int'l.

Payroll Co., 511 F.3d 225, 229 (1st Cir. 2007).      Regardless of

Parrow's particular and subjective motives, "the use of sexually

degrading, gender-specific epithets, such as . . . 'bitch,' . . .

constitute[s] harassment based upon sex."   Id.

           Second, a reasonable jury could infer that the comment

about Roy's "ass" was made in part because of her sex, given the

context.   See, e.g., Tang v. Citizens Bank, N.A., 821 F.3d 206,

216 (1st Cir. 2016) (considering context, use of word "ass" was

based on sex); McGullam v. Cedar Graphics, Inc., 609 F.3d 70, 85

(2d Cir. 2010) (Calabresi, J., concurring) (viewing comment by

male co-worker about plaintiff's "big fat ass" to be based on sex).

That context includes Turner, Parrow, and Dever sexualizing Roy

and officers like Snow emphasizing aspects of her appearance, such

as her blonde hair.




                              - 20 -
            Third, it was error for the district court to hold at

summary judgment that Roy's allegations of retaliatory conduct

were not sex-based.     A jury could find on one of several theories

that officers put Roy at risk, treated her rudely, ignored her,

demeaned her, and filed reports complaining about her not only

because of her whistleblowing but also because of her sex.

            A jury could see this degrading treatment as a form of

sex-based    discrimination.          Responding       disrespectfully         or

dismissively   to    women's    requests,     complaining      about    women's

performance, and ignoring or ostracizing women are paradigmatic

ways to communicate to women that they are less worthy than or

less welcome than men in a workplace.             See O’Rourke, 235 F.3d at

730.   Indeed,      several    of   the   remarks     showed   this    sort    of

stereotyping (e.g., a woman's "job is to be at home").                  A jury

could also find that the retaliation was motivated in part by sex

because it was committed alongside overtly sexual harassment.                 See

Marrero v. Goya of P.R., Inc., 304 F.3d 7, 20 (1st Cir. 2002)

(considering    sex-neutral     conduct      by   a   supervisor      with    his

explicitly sexual conduct); Rosario v. Dep't of Army, 607 F.3d
241, 248 (1st Cir. 2010) (similar); Kaytor v. Elec. Boat Corp.,

609 F.3d 537, 548 (2d Cir. 2010) (justifying this inference).                 Roy

alleges that Turner, Dever, Snow, and Parrow, retaliated against

her after her whistleblowing while also directing at her blatantly

sexual comments, rumors, jokes, and epithets.                  As the Equal


                                    - 21 -
Opportunity Employment Commission (EEOC), amicus here, urging

reversal, says, "it is impossible to tease out" as a matter of law

"how much of the officers' conduct was based solely on Roy's

whistleblowing     and   how   much   was   also   infected    with   sex

discrimination."    This is an issue for the jury.

          Severity and pervasiveness were also issues for the

jury, and the district court erred in deciding as a matter of law

that the conduct was neither severe nor pervasive.            Roy, 321 F.

Supp. 3d at 168.         A plaintiff need only show that her work

environment was severe or that it was pervasive, Burns v. Johnson,

829 F.3d 1, 18 (1st Cir. 2016), and a jury could find for Roy on

either theory, or on both.

          On severity, a jury could find Turner's practice of

abandoning his post so that Roy was left alone with inmates severe

enough, on its own, to alter the terms and conditions of her

employment.   Turner was assigned to the medical clinic to protect

Roy and the other medical staff from inmates who were considered

dangerous, and his absences placed Roy at risk of serious physical

harm.   Conduct that places a plaintiff in this sort of peril is

severe for purposes of a hostile work environment claim.              See

Patton v. Keystone RV Co., 455 F.3d 812, 818 (7th Cir. 2006)

(holding that conduct that places the plaintiff in reasonable fear

of serious physical harm suffices to show constructive discharge

under Title VII, a more difficult showing than severity); see also,


                                 - 22 -
e.g., Gerald v. Univ. of P.R., 707 F.3d 7, 18 (1st Cir. 2013)

(finding physically threatening behavior severe); Harris, 510 U.S.

at 23 (including physically threatening behavior among indicators

of a hostile work environment).

             On    pervasiveness,    there   is    evidence        that   Roy    was

subjected to Turner's persistent derision and to several officers'

"daily" retaliatory treatment, escalating from July to September

of 2014.     This environment was punctuated with the potentially

humiliating episodes involving Dever and Parrow.                     A jury could

reasonably    view    this   as   frequent   abuse      and   as   a   pattern    of

hostility, rather than as intermittent, isolated harassment.                    See,

e.g., Tang, 821 F.3d at 217 (finding four incidents plus the

plaintiff's allegation that the harassment occurred "[e]very time"

the harasser "had a chance" could be pervasive); Flood v. Bank of

Am. Corp., 780 F.3d 1, 13 (1st Cir. 2015) (describing treatment by

multiple co-workers as a pattern of abuse); Hernandez-Loring v.

Universidad       Metropolitana,    233 F.3d 49,    55   (1st     Cir.   2000)

(reversing entry of summary judgment on hostile work environment

claim based on two incidents and allegation that plaintiff was

"repeatedly asked [on] dates").

             Finally, there is other evidence supporting Roy's claim

of a hostile work environment.        That officers complained about Roy

and that she requested a transfer in mid-September could permit a

jury to find that the harassment was "detract[ing] from [Roy's]


                                    - 23 -
job performance" and "discourag[ing] [her] from remaining on the

job,"    both   telltale    signs    of     a   "discriminatorily     abusive"

environment.     Harris, 510 U.S. at 22.

                                     III.

             A jury could find that Roy endured a hostile work

environment, so we proceed to evaluate the liability of each

defendant.      We begin with the claims against MDOC, turn next to

CCS, and finally to Ross and Bouffard.

A.   Claims against MDOC under Maine Law

             Roy alleges first that MDOC interfered with her MHRA-

protected right to work free from sex discrimination in violation

of MHRA § 4633(2).      Second, she alleges that MDOC's revocation of

her security clearance was an act of retaliation, unlawful under

§ 4633(1),      for   her   MHRA-protected       complaints   about     sexual

harassment, about officers requesting inmate medical information

made confidential by statute, about officers ignoring her requests

to bring inmates to the clinic, about officers leaving her alone

with potentially dangerous inmates, and about retaliation because

of her reporting activity.5

             We address first whether § 4633 of the MHRA allows suits

against non-employer third parties for discrimination that occurs



     5    The MHRA makes it unlawful to discriminate in any "matter
directly or indirectly related to employment" based on sex or on
certain whistleblower activity.        Me. Rev. Stat. tit. 5,
§ 4572(1)(A). Protected whistleblower activity is defined in the


                                    - 24 -
in a workplace.6          The district court concluded, relying on the

Maine Law Court's decision in Fuhrmann v. Staples Office Superstore

East,       Inc.,   58 A.3d 1083   (Me.   2012),   that   the   MHRA   allows

employment discrimination actions against employers only, and

never against "non-employer entit[ies]" like MDOC.                  Roy, 321 F.

Supp. 3d at 164.           We disagree and hold, based on the text and

history of § 4633, that the provision allows Roy's claims.7

        1.     Section 4633

               The text of § 4633 encompasses both of Roy's claims

against MDOC.        Section 4633 reads:

               (1) Retaliation.        A   person    may  not
               discriminate against any individual because
               that individual has opposed any act or
               practice   that   is   unlawful    under  this
               Act . . . .
               (2) Interference, coercion, or intimidation.
               It is unlawful for a person to coerce,
               intimidate, threaten or interfere with any
               individual in the exercise or enjoyment of the



Whistleblower Protection Act (MWPA), which does not provide a cause
of action separate from the MHRA's. See Me. Human Rights Comm'n
v. Me. Dep't of Def. & Veterans' Servs., 627 A.2d 1005, 1007 n.8
(Me. 1993).
        6 At a hearing on the motions for summary judgment, the
district court asked the parties whether this question should be
certified to the Maine Law Court. See Transcript of Oral Argument
at 51-54, Roy, 321 F. Supp. 3d 155 (No. 16-cv-00383).        Roy's
counsel supported certification while MDOC did not, and the
district court ultimately decided not to certify the question. In
their briefs on appeal, neither party has asked us to do so.
        7 We do not have before us a claim against an individual
supervisor employed by the plaintiff's employer and take no
position on whether § 4633 would allow such a claim.


                                       - 25 -
             rights   granted         or      protected        by      this
             Act . . . .

Me.   Rev.   Stat.    Ann.     tit.    5,    § 4633(1)-(2).            This       language

prohibits    any    "person" 8 from         hindering --       by    "[i]nterference,

coercion, or intimidation" or by "[r]etaliation" -- the exercise

of any "rights granted or protected" by the MHRA.                     Me. Rev. Stat.

Ann. tit. 5, § 4633.

             The legislative history of § 4633 also supports our

reading.      The    Maine   legislature's           summary    of    § 4633       at   its

enactment states that the provision "makes clear that retaliation,

interference,       coercion    and        intimidation . . . by            any    person

because that individual engaged in activities related to rights

protected by the [MHRA] is a violation of the Act."                         Me. Pub. L.

1993, ch. 303 § 3, Summary.

             Further, Maine's Human Rights Commission (MHRC), the

agency that administers the MHRA, has long interpreted § 4633 to

allow claims like Roy's against third parties whose actions impair

workers'     MHRA-protected       rights       to     be   free      from     workplace

discrimination.         Indeed,       in     Maine    Human     Rights       Comm'n     v.

Saddleback, Inc., No. CV-06-219, 2008 WL 6875449 (Me. Super. Ct.

Oct. 31, 2008), the Maine Superior Court agreed with the MHRC that

Saddleback, a ski resort, violated § 4633 in demanding that a


      8   MDOC is a "person" under the MHRA. See Me. Rev. Stat.
Ann. tit. 5, § 4553(7) (defining "person" to "include[] the State
and all agencies thereof").


                                       - 26 -
construction contractor fire one of its employees because the

employee had reported safety violations at a Saddleback work site.

            As Saddleback makes clear, there is a key distinction

between § 4633 and § 4572, the MHRA provision that prohibits

unlawful    employment    discrimination.     Section     4572    addresses

discriminatory conduct by an employer, or employees or agents of

the employer, that occurs within the scope of a traditional

employment relationship.       Section 4633 targets actions by third

parties (not the employer, its employees, or agents) that hinder

employees' MHRA-protected rights to work free from discrimination.

            MDOC argues and the district court agreed that the Law

Court's decision in Fuhrmann precludes this reading of § 4633.

Not so.     In Fuhrmann, a Staples salesperson had her longstanding

work hours changed after she reported possible tax fraud at her

store. 58 A.3d at 1088.     She sued Staples and her individual

supervisors, alleging retaliation under § 4572 of the MHRA for

whistleblower    activity   defined   in    § 833(1)(A)   of     the   Maine

Whistleblower Protection Act (MWPA).         Id. at 1088-89.        The Law

Court dismissed the claims against the individual supervisors,

holding that "[p]ursuant to either [the MHRA's or the MWPA's]

statutory    definition   of   'employer,'   there   is    no    individual

supervisor liability for employment discrimination."            Id. at 1098.

            Fuhrmann does not control here.       The issue before the

Law Court there was individual supervisor liability for a claim


                                 - 27 -
under § 4572, and neither Fuhrmann's holding nor its reasoning

translate to cases like this one involving third-party liability

under   § 4633.      Fuhrmann    never   mentioned    § 4633,   and    several

significant differences between § 4572 and § 4633 undercut MDOC's

argument that Fuhrmann's holding extends to bar Roy's claims.

First, § 4572 prohibits discrimination by an "employer," and what

Fuhrmann interpreted was the MHRA's definition of that term. 58
A.3d at 1094.     In contrast, § 4633 prohibits discrimination by any

"person."      Second, § 4633 appears in the miscellaneous section of

the MHRA, while Fuhrmann interpreted provisions in the MHRA's

employment discrimination section.           Third, the provisions have

different histories, and the enactment of § 4633 more than twenty

years after § 4572 is a strong indication that the provisions have

different intents.

            Nevertheless, the district court reasoned that allowing

Roy's       § 4633     suit      "contradicts        Fuhrmann's        central

rationale -- that the MHRA intends to hold employers liable for

employment discrimination."           Roy, 321 F. Supp. 3d at 163.         But

Fuhrmann assessed only whether the legislature intended to allow

suits against individual supervisors, not what it intended about

suits against non-employer third parties.            To the Fuhrmann court,

the   MHRA's    incorporation    of    vicarious    liability   indicated   a

legislative intent to hold employers, but not supervisors as

individuals,      liable   for   supervisors'      discriminatory     conduct.


                                   - 28 -
Fuhrmann, 58 A.3d at 1097; see also Me. Rev. Stat. Ann. tit. 5,

§ 4553(10)(E) (discussing vicarious liability).                  But vicarious

liability is not relevant to claims like Roy's against third

parties not alleged to be agents of the employer.                   Similarly,

Fuhrmann   concluded     that   the    remedies   listed    in    the   remedial

provision that applies to both § 4572 and § 4633 violations were

difficult to apply "to individual supervisors in practice." 58
A.3d at 1098.   Fuhrmann said nothing about the application of the

listed remedies to third-party entities and did not explore the

remedial   provision's     prefatory      statement   that       "remedies   may

include, but are not limited to" those listed.                Me. Rev. Stat.

Ann. tit. 5, § 4613(2)(B).        The district court erred in holding

that Fuhrmann bars Roy's claims against MDOC.

     2.    MDOC's Alternative Argument for Summary Judgment

           MDOC also argues that Roy has not offered evidence

sufficient to push her § 4633 interference and retaliation claims

past summary judgment.      MDOC is plainly wrong.

           First,   on    the    § 4633(2)     interference       claim,     MDOC

contends only that we may affirm the grant of summary judgment

because there was no hostile work environment.             But, as explained,

a reasonable jury could conclude that Roy was subjected to a

hostile work environment because of her sex in violation of the

MHRA's protections against "unlawful employment discrimination."

See Me. Rev. Stat. Ann. tit. 5, § 4572(1)(A).


                                      - 29 -
          Second, because we reject MDOC's arguments that Roy's

conduct was not protected activity under the MHRA and the MWPA and

that it had non-pretextual reasons for revoking her security

clearance, Roy's retaliation claim may go to the jury.     MDOC says

that the facts show that Roy did not engage in protected activity.

But, with respect to Roy's complaints about the hostile work

environment, MDOC appears to contend only that the reports are not

protected because the evidence did not suffice to show that the

work environment was hostile on the basis of sex.    That contention

is mistaken.   Similarly, as we will explain with respect to CCS's

liability under the MWPA, the arguments advanced by CCS and, by

reference, MDOC, do not preclude Roy's other complaints from being

found to be protected whistleblower activity because they relate

to potential violations of medical privacy laws, as well as to

health and safety risks at the prison.   See id. § 4572(1) (making

unlawful discrimination based on whistleblower activity); Me. Rev.

Stat.   Ann.   tit.   26,   § 833(1)(A)-(B)    (defining   protected

whistleblower activity as reporting "a violation of a [state or

federal] law or rule" or "a condition or practice that would put

at risk the health or safety of . . . [an] individual.").

          MDOC next argues that Roy cannot show that MDOC's stated

reasons for revoking the security clearance -- Roy's statements

about and her failure to file a report on the September 26

incident -- were pretext for retaliation.     But, based on numerous


                              - 30 -
facts, of which we mention only a few, a jury could conclude that

those reasons were pretext.      A jury could credit Ross's statements

that   he   was   frustrated   about   Roy's   involvement    in    so   many

investigations and that he wanted to "gate-close" Roy.             And, even

if the jury were to credit MDOC's stated reasons over Ross's

statements, a jury could find that Roy's actions did not jeopardize

the security of the prison and could not justify, on their own,

the revocation of her clearance.

            Further, there is the glaringly differential treatment

of Roy and Reed-Chapman.        Although Reed-Chapman, who had never

complained before, also told the captain that she and Roy were

unattended for approximately fifteen minutes, and then put that

impression in writing, in an Incident Report, MDOC did not revoke

Reed-Chapman's     security    clearance.      Reed-Chapman   did    file   a

report, as the captain had requested.          But a jury could believe

Roy's assertion that she had been told that Ross did not want her

to file more reports.     Or, a jury could decide that MDOC did not

actually need a report from Roy once it had Reed-Chapman's.

            In sum, Roy's § 4633 interference and retaliation claims

can proceed to trial.

B.     Claims against CCS under Title VII and Maine Law

            Roy has also produced sufficient evidence for her sexual

harassment and retaliation claims against CCS to reach a jury.




                                  - 31 -
     1.   Hostile Work Environment Claims against CCS

          An employer like CCS can be liable for a hostile work

environment created by third parties like MDOC's employees.       See

Medina-Rivera v. MVM, Inc., 713 F.3d 132, 137 (1st Cir. 2013);

Rodriguez-Hernandez v. Miranda-Velez, 132 F.3d 848, 854-55 (1st

Cir. 1998) (using ratification theory); see also, e.g., Gardner v.

CLC of Pascagoula, LLC, 894 F.3d 654, 657 (5th Cir. 2018) ("Because

the ultimate focus of Title VII liability is on the employer's

conduct[,] . . . nonemployees     can    be   the   source   of   the

harassment."); Beckford v. Dep't of Corr., 605 F.3d 951, 957 (11th

Cir. 2010) ("It is well established that employers may be liable

for failing to remedy the harassment of employees by third parties

who create a hostile work environment.").9      In these situations,

a finding that the harassment was so severe or pervasive as to

alter the terms and conditions of the plaintiff's employment is

not by itself enough to make the employer liable.      Liability for

a discriminatory environment created by a non-employee "depends on

whether the employer knew or should have known of the hostile work

environment and took reasonable measures to try to abate it."

Gardner, 894 F.3d at 663; see also, e.g., Freeman v. Dal-Tile



     9    Federal law guides interpretation of the MHRA, Cookson
v. Brewer Sch. Dep't, 974 A.2d 276, 281 (Me. 2009), and we consider
the MHRA to be parallel with Title VII here, cf. Watt, 969 A.2d at
904 (noting that the MHRA standard for employer liability for
co-worker harassment has developed concurrently with federal law).


                                - 32 -
Corp., 750 F.3d 413, 423 (4th Cir. 2014) (holding that employer

liability depends on employer knowledge and whether the employer

response     was   "reasonably   calculated   to    end    the     harassment"

(internal quotation marks omitted)).          Circuit courts addressing

the issue of employer liability for third-party harassment have

uniformly applied this rule.10

             The district court never discussed whether there was a

basis for CCS's liability under Title VII and the MHRA, and CCS

does not argue on appeal that there is no legal basis. 11                    We

consider the issue, however, because of the unique nature of Roy's

workplace, where workers employed by multiple entities shared a

worksite that did not belong to Roy's employer and where the

organizational relationships afforded non-employers influence over

employment    conditions   and   decisions.        See    Dallan    F.   Flake,

Employer Liability for Non-Employee Discrimination, 58 B.C. L.



     10   See Gardner, 894 F.3d at 657; Freeman, 750 F.3d at 423;
Summa v. Hofstra Univ., 708 F.3d 115, 124 (2d Cir. 2013); Beckford,
605 F.3d at 958; Freitag v. Ayers, 468 F.3d 528, 538 (9th Cir.
2006); Dunn v. Washington Cty. Hosp., 429 F.3d 689, 691 (7th Cir.
2005); Slayton v. Ohio Dep't of Youth Servs., 206 F.3d 669, 677
(6th Cir. 2000); Lockard v. Pizza Hut, Inc., 162 F.3d 1062, 1073-
74 (10th Cir. 1998); Crist v. Focus Homes, Inc., 122 F.3d 1107,
1111 (8th Cir. 1997); see also 29 C.F.R. 1604.11(e) (stating that
employer can be liable for harassment by third parties "where the
employer . . . knows or should have known of the conduct and fails
to take immediate and appropriate corrective action.").
     11   CCS did argue in the district court that there was no
basis for employer liability because it "took prompt and effective
action" when it learned of Roy's complaints.


                                  - 33 -
Rev.   1170,   1178-81    (2017)     (stating    that   such     organizational

complexity is increasingly common and analyzing the implications

for third-party harassment claims).

             Many third-party harassment cases involve less complex

arrangements:    common     are    cases   involving    retail    customers   or

healthcare facility patients who harass employees at a store or

healthcare facility operated by the employer.             See, e.g., Lockard

v.   Pizza   Hut,   Inc.,    162 F.3d 1062,   1067   (10th     Cir.   1998)

(customers); Gardner, 894 F.3d at 657 (patient).               But those cases

do not purport to limit an employer's duty to those situations.

In our view, the duty to try to protect employees from sexual

harassment exists in other environments, even in environments that

are, like MDOC's prison, "inherently dangerous" and difficult to

control.     Freitag v. Ayers, 468 F.3d 528, 539 (9th Cir. 2006)

("[E]ven in an inherently dangerous working environment, the focus

remains on whether the employer took reasonable measures to make

the workplace as safe as possible."             (quotation marks omitted));

see also Beckford, 605 F.3d at 958-59; Gardner, 894 F.3d at 663-

64 (applying this to nursing homes with diminished-behavioral-

capacity patients).       CCS had an obligation to try to protect Roy

from a hostile work environment, and the reasonableness rule

consistently applied in third-party harassment claims is adequate




                                     - 34 -
to account for the complexities of her workplace.12                 Cf. Beckford,
605 F.3d at 959 (holding this test adequate to account for the

complexities of a work environment in a prison).

          Ultimately,      a     jury    must     decide   Roy's    hostile     work

environment     claims   against        CCS.      CCS   plainly    knew   of    the

harassment.13    The reasonableness of CCS's response is an issue

for the jury.    Although CCS did not employ the corrections officers

or manage the prison, CCS was not helpless to influence the

officers, their supervisors, or the operation of the prison's

medical facility.        CCS had formal and informal mechanisms for

raising Roy's complaints and for pressing for remedies.                        This

influence over the environment and the officers is evident in

instances when MDOC responded to CCS's efforts by investigating

and acting, as with Parrow.              But CCS did not always use the

available mechanisms.           It forwarded some but not all of Roy's

complaints.       And    when    MDOC's        responses   were    dismissive    or



     12   We do not address whether this test applies to all other
arrangements.    There may be situations that require separate
consideration of an employer's level of control or authority over
the environment or over the entity that employs the harassers.
See 29 C.F.R. § 1604.11(e) (stating that the EEOC will also
consider "the extent of the employer's control and any other legal
responsibility which the employer may have with respect to the
conduct of such non-employees."); see also Summa, 708 F.3d at 124-
25 (considering whether level of control was sufficient to support
liability).
     13   Because this is a case of actual knowledge, we do not
explore the "should have known" element.


                                    - 35 -
inadequate, CCS often did nothing.                  Even when Roy's physical

safety was threatened by Turner's and King's absences from the

clinic when inmates were present, CCS either did not refer Roy's

complaints or accepted MDOC's inaction or arguably inappropriate

responses, without question.                  See Lockard, 162 F.3d at 1075

(finding basis for liability in part on employer's failure to

address   a    "potentially         dangerous    situation"     created    by    non-

employees).        To give just one example, there is no evidence that

CCS suggested steps like reassigning Turner, disciplining him, or

adding additional layers of security.               See Beckford, 605 F.3d at

959-60 (identifying possible measures for mitigating harassment of

corrections officers by inmates); Gardner, 894 F.3d at 663 (giving

examples of mitigation sufficient to avoid liability in a case of

harassment by a nursing home patient).

              Apart from what CCS did or could have done to influence

MDOC is the issue of what CCS could have done on its own.                      A jury

could see as unreasonable CCS's changing story about and seeming

failure   to       consider    an    obvious    mitigating    measure,     and    one

requested by Roy -- a transfer.

              Entry of summary judgment was error.            Roy's hostile work

environment claims against CCS should go to a jury.

     2.       Retaliation Claims against CCS

              In    granting        summary    judgment   for    CCS      on    Roy's

retaliation claims under Title VII and Maine law, the district


                                        - 36 -
court ruled that Roy's complaints were not protected activity

because, in its view, CCS lacked "the ability and authority to

correct" the complained-of violations.    Roy, 321 F. Supp. 3d at

169.   We reverse, for errors of law and fact, addressing first the

claims under Title VII and the MHRA that CCS retaliated against

Roy for complaints about the hostile work environment and second

the whistleblower retaliation claim under the MHRA and the MWPA.

           a.   Title VII and MHRA Retaliation

           The Maine case relied on by the district court for its

definition of protected activity, Hickson v. Vescom Corp., 87 A.3d
704 (Me. 2014), interpreted § 833(2) of the MWPA, and does not

define protected activity for Roy's Title VII or MHRA claims.    See
87 A.3d at 710 (citing Me. Rev. Stat. Ann. tit. 26, § 833(2)).

Under both Title VII and the MHRA, a jury could find that Roy's

complaints were protected because they reported activity that she

had a reasonable, good faith belief violated those statutes.     See

Fantini v. Salem State Coll., 557 F.3d 22, 32 (1st Cir. 2009)

(citing 42 U.S.C. § 2000e-3).

           CCS does not defend the district court's rationale.    It

urges us to affirm the entry of summary judgment on the grounds

that Roy cannot show that her complaints were what caused her

termination and cannot show that CCS's neutral reason for firing

her -- MDOC's revocation of the security clearance -- was pretext.




                                - 37 -
Factual disputes here require a jury to decide causation and

pretext.14

             The causation element of a Title VII retaliation claim

is not satisfied by evidence that retaliation was one motivating

factor in the adverse action.          See Nassar, 570 U.S. at 362-63.

Instead, Roy must show "but-for" causation -- that is, that she

"would not have [been terminated] in the absence of the" protected

complaints.     Id. at 360.       Emphasizing this standard, CCS argues

that the revocation of the clearance was the sole but-for cause of

Roy's termination.

             Factual   disputes    preclude   summary   judgment   on   this

theory of causation.      To start, CCS and Roy dispute whether the

revocation of the security clearance meant that CCS could no longer

employ Roy.    If CCS could have transferred Roy to one of its other

facilities in Maine, as Roy says, then a jury could find that

retaliatory animus was a but-for cause of CCS's decision to fire

her rather than transfer her.        Significantly, CCS has not produced

evidence that a transfer was impossible.          CCS does not even deny

that a transfer was possible, emphasizing instead that the burden




     14   The familiar burden-shifting framework from McDonnell-
Douglas Corp. v. Green, 411 U.S. 792 (1973), applies. The elements
other than causation and pretext are easily settled in Roy's favor:
As we have said, Roy engaged in protected activity.       She also
suffered an adverse employment action when she was fired.


                                    - 38 -
was on Roy to ask about other positions.              But Roy did so, in mid-

September.

             Alternatively,      a   jury     could   conclude     that    MDOC's

retaliatory animus caused the revocation of the security clearance

and,   in    turn,   caused    Roy's     termination.       A     third   party's

retaliatory    or    discriminatory      animus    can   cause    an   employer's

adverse action where, as a jury might find here, the employer knew

that animus motivated the third-party's actions or demands and

simply   accepted     those    actions      or   demands.        Cf.   Rodriguez-

Hernandez, 132 F.3d     at    854-55      (holding   that       customers'

discriminatory preferences, where ratified by the employer, can

cause Title VII discrimination); Tamosaitis v. URS Inc., 781 F.3d
468, 482-83 (9th Cir. 2015) (holding that client's demand to remove

a whistleblowing employee from a project caused employer's adverse

action under an analogous statute).

             Similar facts would permit a jury to find that CCS's

stated reason was pretext for a retaliatory motive.                See Billings

v. Town of Grafton, 515 F.3d 39, 55 (1st Cir. 2008) (quoting

Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 168 (1st Cir. 1998))

(explaining that pretext can be shown through facts that expose

"weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer's proffered legitimate reasons").

We mention just a few.        The facts about the possibility of transfer

weaken CCS's insistence that the security clearance was the sole


                                     - 39 -
and actual reason for the firing.                     That CCS put Roy on leave

(telling her it was temporary) immediately after the September 26

meeting, a week before the clearance was revoked and her employment

was terminated, could undermine CCS's claim that it harbored no

desire to retaliate.         Or a jury could infer from CCS's failure to

discipline Reed-Chapman that CCS did not find discipline-worthy

the   conduct     that   MDOC    says    led     to    the   revocation    of   Roy's

clearance.        Yet CCS did not try to stop MDOC from using that

conduct to "gate-close" Roy.             To the contrary, CCS immediately,

and apparently without question, fired Roy once she lost her

clearance.       A jury should evaluate the issue of pretext.

             b.     Whistleblower Retaliation

             A    jury   should        also      decide      Roy's     whistleblower

retaliation claim.        As just discussed, whether Roy's complaints

caused her termination and whether CCS's stated reason is pretext

are triable issues.          The jury, if it sees a need to, can tease

apart the effects of the two sets of complaints -- those about

sexual harassment and those about officers leaving Roy alone with

inmates, asking for confidential inmate medical information, and

refusing to bring inmates to the clinic.

             Further,    a      jury    could      deem      Roy's    whistleblowing

complaints       protected    activity,       as      they   relate   to   potential

violations of medical privacy laws and to health and safety risks

at the prison.      See id. § 4572(1) (making unlawful discrimination


                                        - 40 -
based on protected whistleblower activity); Me. Rev. Stat. Ann.

tit.     26,    §    833(1)(A)-(B)    (defining    protected     whistleblower

activity as reporting "a violation of a [state or federal] law or

rule" or "a condition or practice that would put at risk the health

or safety of . . . [an] individual.").            The district court erred

in ruling that Roy's complaints were unprotected because CCS

lacked, under Hickson, "the ability and authority to correct" the

complained-of violations.            Roy, 321 F. Supp. 3d at 169 (quoting

Hickson, 87 A.3d at 711).

               CCS argues, following the district court's reading, that

Hickson, and the MWPA provision it interpreted, require evidence

of direct authority to correct the violations, as the employee in

Hickson, who complained about safety at a mill, was employed by

the company directly responsible for mill safety. 87 A.3d at 711.

Yet Hickson nowhere limited its interpretation of § 833(2) to those

facts.     Nor does the language of the provision suggest that the

employer's corrective authority must be direct.                 It states that

whistleblower protection applies to an employee who "has first

brought    the      alleged   violation,    condition    or   practice   to   the

attention      of   a   person   having    supervisory   authority   with     the

employer and has allowed the employer a reasonable opportunity to

correct that violation, condition or practice."                 Me. Rev. Stat.

Ann. tit. 26, § 833(2).           We see no reason why a jury could not

find "ability and authority to correct," Hickson, 87 A.3d at 711,


                                      - 41 -
even if that control is indirect.      We have already established

that CCS had both formal and informal mechanisms for influencing

MDOC, its officers, and the operation of the prison.          Roy's

whistleblower retaliation claim should go to the jury.

C.   Claims against Ross and Bouffard under § 1983

          Roy alleges that Bouffard and Ross, the top prison

officials, failed to stop prison staff from sexually harassing her

in violation of the Equal Protection Clause15 and that Bouffard and

Ross revoked her security clearance because of her complaints, in

violation of the First Amendment.      Qualified immunity protects

Ross and Bouffard from suit because reasonable officials could

have believed "on the[se] facts" that no equal protection or First

Amendment violation occurred.16   Dirrane v. Brookline Police Dep't,

315 F.3d 65, 69 (1st Cir. 2002).

          Supervisors like Ross and Bouffard are liable under the

Equal Protection Clause for a hostile work environment created by

their subordinates in state government only if their "link" to the



     15   Roy does not raise on appeal a second equal protection
claim, also rejected by the district court, that Bouffard, Ross,
and the officers retaliated against her for complaining about the
harassment. Roy, 321 F. Supp. 3d at 170.
     16   The district court did not reach the qualified immunity
defense on the equal protection claim, holding simply that that
Roy could not establish an equal protection violation. Roy, 321
F. Supp. 3d at 170. On the First Amendment claim, the district
court held that, even if there were a constitutional violation,
the officers would have qualified immunity. Id. at 173.


                              - 42 -
unlawful      harassment    was    one   of   "'supervisory         encouragement,

condonation, or acquiescence,' or 'gross negligence amounting to

deliberate indifference.'"           Lipsett, 864 F.2d at 902 (quoting

Bohen v. City of East Chicago, 799 F.2d 1180, 1189 (7th Cir.

1986)).       Two First Circuit cases apply this principle.                   In the

single case finding supervisory liability under § 1983 for sexual

harassment, the defendants knew of severe abuse but failed even to

investigate.      See id. at 890-93, 907.           In the other case, which

found    no   supervisor     liability,   the      defendant,       the    harasser's

supervisor, at first discouraged the plaintiff from filing a formal

complaint but then actively encouraged her to do so.                      See Sanchez

v. Alvarado, 101 F.3d 223, 225, 228-29 (1st Cir. 1996).                      Ross and

Bouffard's      conduct    falls   somewhere       between       these    guideposts.

Complaints against Snow and Parrow were investigated and addressed

while complaints about Turner, DeGuisto, and officers' retaliatory

behavior were not.          "[A]s is common where there is a lack of

precedent, this is not a case in which a reasonable officer must

have known that he was acting unconstitutionally."                       Dirrane, 315
F.3d at 71 (footnote omitted).

              Ross and Bouffard also receive qualified immunity from

the First Amendment retaliation claim because reasonable officials

could have believed that revoking Roy's security clearance would

not     violate   the     Constitution.       To    show     a    First     Amendment

violation, one thing Roy must demonstrate is that she was speaking


                                     - 43 -
as a private citizen on a matter of public concern.17                Complaints

like Roy's made to supervisors and public officials about sexual

harassment and safety at public agencies can be protected citizen

speech on matters of public concern.            See, e.g., Baron v. Suffolk

Cty. Sheriff's Dep't, 402 F.3d 225, 233 (1st Cir. 2005) (upholding

a jury verdict on a First Amendment claim by a corrections officer

who had complained internally about discrimination and operation

of a prison); Campbell v. Galloway, 483 F.3d 258, 270 (4th Cir.

2007) (holding that police officer's letter to police chief about

sexual harassment was protected by the First Amendment).                 But we

cannot say that a reasonable official must have known that Roy's

complaints were constitutionally protected.                Significantly, Roy

only complained internally.           And, although the Supreme Court has

established that form is never "dispositive" of the public concern

question, Garcetti v. Ceballos, 547 U.S. 410, 420 (2006), it has

sometimes seen a plaintiff's failure "to inform the public" about

her    concerns     as   cutting   against     First    Amendment   protection,

Connick v. Myers, 461 U.S. 138, 148 (1983); see also, e.g., City

of    San   Diego   v.   Roe,   543 U.S. 77,   84   (2004)   (per   curiam).


       17 Roy must also show that her interests in speaking
outweighed MDOC's interest in efficient public services, see
Pickering v. Board of Educ., 391 U.S. 563, 568 (1968), and that
the protected speech was a substantial or motivating factor in the
adverse employment decision, see Mt. Healthy City Sch. Dist. Bd.
Educ. v. Doyle, 429 U.S. 274, 287 (1977); see also, e.g., Decotiis
v. Whittemore, 635 F.3d 22, 29-30 (1st Cir. 2011) (describing the
whole test).


                                      - 44 -
Reasonable officials in Ross and Bouffard's positions, then, could

have deemed Roy's complaints unprotected.    As a result, even if

Roy could ultimately make out a First Amendment violation, the

defendants receive qualified immunity.

                               IV.

          We reverse summary judgment for MDOC and CCS and affirm

summary judgment for Ross and Bouffard.   Costs are awarded to Roy.




                             - 45 -